Citation Nr: 1507210	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  12-17 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating for a left shoulder scar.

2.  Entitlement to an initial compensable rating for bilateral pes planus with hallux valgus and bunions.

3.  Entitlement to an initial rating in excess of 10 percent for right foot hallux valgus with osteoarthritis of the first metatarsophalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to August 2010.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part granted service connection for a left shoulder scar and bilateral pes planus with hallux valgus and bunions, each rated as noncompensable and effective August 11, 2010.  The Veteran disagreed with the initial assigned ratings.

A March 2013 rating decision recharacterized the right foot disability as right foot hallux valgus with osteoarthritis of the first metatarsophalangeal (MTP) joint and increased the assigned rating to 10 percent, effective from February 28, 2013.  (The RO continued the noncompensable disability rating for bilateral pes planus with left hallux valgus and osteoarthritis of the first metatarsophalangeal joint).  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issue regarding a higher initial rating for right foot hallux valgus with osteoarthritis remains on appeal.

The issue of entitlement to an initial compensable rating for a left shoulder scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 28, 2013, bilateral pes planus with hallux valgus and bunions was manifested by excessive pronation and swelling of toes bilaterally; joint misalignment of the right first toe MTP and interphalangeal joints; valgus rotation of the right first toe; decreased motion of the right first toe; and tenderness on palpation of the medial aspect of the first toe, first toe MTP joint, and first toe interphalangeal joint.  

2.  From February 28, 2013, bilateral pes planus with mild bilateral osteoarthritis of the first MTP joints has been manifested by marked deformity (pronation), pain on manipulation and use accentuated, and characteristic callosities.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, for the period prior to February 28, 2013, the criteria for an initial 10 percent rating for bilateral pes planus with hallux valgus and bunions have been more nearly approximated.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280-5276 (2014).

2.  Resolving all doubt in the Veteran's favor, the criteria for an initial 30 percent rating have been more nearly approximated for bilateral pes planus with mild bilateral osteoarthritis of the first MTP joints, effective February 28, 2013.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As for service-connected disability of the feet decided herein, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the September 2010 rating decision, the RO issued a letter in July 2010 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted, in the September 2010 rating action, the RO granted service connection for bilateral pes planus with hallux valgus and rated this disability as noncompensable. 

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated, thereby making 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice requirements.  Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The July 2010 letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records, post-service private and VA treatment records, reports of VA examinations, and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claim for higher initial ratings than granted herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues being decided.

II.  Criteria and Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the bilateral foot disability on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Since service connection was established effective August 11, 2010, the Veteran's bilateral pes planus with hallux valgus and bunions has been rated as noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280-5276.  Effective February 28, 2014, his right foot hallux valgus with osteoarthritis of the first metatarsophalangeal (MTP) joint has been rated as 10 percent disabling pursuant to Diagnostic Code 5284.

5280
Hallux valgus, unilateral:

Operated with resection of metatarsal head
10

Severe, if equivalent to amputation of great toe 
10
38 C.F.R. § 4.71a, Diagnostic Code 5280.

5276
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances:

Bilateral
50

Unilateral
30

Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:

Bilateral
30

Unilateral
20

Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral
10

Mild: symptoms relieved by built-up shoe or arch support
0
38 C.F.R. § 4.71a, Diagnostic Code 5276.

5284
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284.

Following receipt of his claim for service connection, the Veteran was afforded a VA general medical examination in August 2010 that included consideration of his claimed foot disabilities.  The Board, however, finds that the August 2010 VA examination was not entirely responsive to VA rating criteria for evaluating disabilities of the feet.  Accordingly, the Board has also considered a July 2010 service treatment record, which provides additional, contemporaneous detail regarding the current manifestations of the claimed bilateral foot disabilities.

During an in-service podiatry visit in July 2010, the Veteran complained of pain and numbness to the medial aspect of the right hallux and bunion area.  General examination findings of both feet included bilateral excessive pronation and pes planus.  There was also swelling of the toes bilaterally, but no induration or erythema of the toes.  Examination of the toes of the right foot revealed joint misalignment of the first toe MTP and IP (interphalangeal); valgus rotation of the right first toe; decreased motion of the first right toe; and tenderness on palpation of the medial aspect of the first toe, first toe MTP joint, and first toe interphalangeal joint.  A right foot x-ray study revealed moderate bunion with hallux valgus and interphalangeal interphalangeus, but no degenerative joint disease.

During the August 2010 VA general medical examination, the Veteran described his history of bilateral flat feet and hallux valgus with bunions, reporting that he still had problems with long standing, squatting, running, and tight shoes due to hallux valgus.  He indicated, however, that he does well when he uses his shoe inserts and used Motrin for pain.  He denied any incapacitation due to his feet disabilities and activities of daily living were not hindered.  The examiner remarked that weight bearing did not seem to be a problem for the Veteran.  

Physical examination findings included flat feet with no pain in the soles; bilateral hallux valgus, right worse than left; bunions on both first metatarsals; pain with tiptoeing, but not with hopping.  The impression of bilateral feet x-rays was mild early talonavicular degenerative changes of the foot, left greater than right; no radiographic evidence of acute bony abnormality.

In his January 2011 notice of disagreement with the initial noncompensable rating, the Veteran related that the pain in his right foot bunion had steadily increased with running and cold temperatures.

Private treatment records dated from December 2011 to September 2012 were silent for complaints or findings regarding service-connected pes planus or hallux valgus.  Reported diabetic foot examination findings beginning in January 2012 consistently noted normal pulses and sensation without evidence of ulcer or infection.  Similarly, during reviews of systems, the Veteran denied muscle, joint, or bone pain.

The Veteran was afforded another VA examination on February 28, 2013.  He reported that orthotics provided during military service had been temporarily effective, but he was no longer wearing them or was wearing them only occasionally.   He described continued to bilateral foot pain, aggravated by cold weather and running.  

Reported examination findings pertinent to pes planus included bilateral pain on manipulation, accentuated on use; no indication of swelling on use; characteristic calluses bilaterally; extreme tenderness of the plantar surfaces bilaterally, improved by orthopedic shoes or appliances; marked deformity of both foot, identified as pronation; weight-bearing line over or medial to the great toes; no inward bowing of the Achilles tendon; and no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The impression of bilateral foot x-rays was bilateral pes planus, bilateral metatarsus adductus, and bilateral mild first MTP joint osteoarthrosis.  

Regarding bilateral hallux valgus with bunions, the Veteran stated that a bunion on the right foot was especially painful when wearing shoes; he denied any surgery for hallux valgus.  The examiner indicated that upon inspection of the bilateral feet, bunions were not detected on either foot and there were no symptoms due to a hallux valgus disorder.  Additional examination findings included no pes cavus (claw foot).

The Veteran presented for a VA new patient visit in May 2013.  His complaints included chronic right foot pain over the metatarsal.  Foot examination was reported as normal; however, the physician noted a prominent right foot bunion that was not inflamed.  The plan included a prosthetics consultation for orthotics trial.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 10 percent rating, but no higher, is warranted for bilateral pes planus with hallux valgus and bunions, effective from the date service connection was established through February 27, 2013.  Considering the July 2010 characterization of his hallux valgus as "moderate" with evidence of joint misalignment and tenderness on palpation along with excessive pronation, the Board finds that the manifestations of the Veteran's bilateral foot disability more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 5280-5276. 

A higher, 20 or 30 percent rating is not warranted prior to February 28, 2013, however, because the evidence does not demonstrate that the "excessive" pronation was equivalent to "marked deformity."  Also, while he had some tenderness or pain with manipulation or use of the feet, the pain was not accentuated.  Finally, although the Veteran had swelling in his toes in July 2010 prior to separation, subsequent medical evidence of record does not indicate swelling of the feet on use or characteristic callosities during this time period.  Considering other potentially applicable criteria, a rating higher than 10 percent is not warranted prior to February 28, 2013 because the Veteran is not shown to have a "moderately severe" foot injury, malunion or nonunion of the tarsal or metatarsal bones, or claw foot.

For the time period from February 28, 2013, the Board resolves all reasonable doubt in the Veteran's favor and finds that an initial rating of 30 percent, but no higher, is warranted for bilateral pes planus with mild bilateral osteoarthritis of the first MTP joints.  Here, the Veteran's bilateral foot disability more nearly approximates the criteria for a 30 percent rating under Diagnostic Code 5276 because the disability has been manifested bilaterally by marked deformity (pronation), pain on manipulation and use accentuated, and characteristic callosities on VA examination.  A higher, 50 percent rating is not warranted because there was no marked inward displacement and severe spasm of the Achilles tendon on manipulation of either foot.  In addition, while the disability was manifested by marked pronation and extreme tenderness of the plantar surfaces of the feet bilaterally, the tenderness was improved by orthopedic shoes or appliances.  The Board has considered other potentially applicable Diagnostic Codes pertinent to disabilities of the feet, but finds that an initial rating higher than 30 percent is not warranted because the Veteran is not shown to have pes cavus.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran has indicated he experiences some symptoms not specifically contemplated by the applicable rating criteria.  However, the Veteran does not contend, and the evidence does not reflect, that his bilateral pes planus with hallux valgus and osteoarthritis of the first MTP joints has caused marked interference with employment or frequent hospitalization.  The February 2013 VA examiner also indicated that the bilateral foot disability did not affect the Veteran's employment or activities of daily living.  Therefore, referral for consideration of an extraschedular rating for bilateral pes planus with hallux valgus and mild bilateral osteoarthritis of the first MTP joints is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is also service connected for right and left knee disabilities, a low back disability, several scars, and hyperhidrosis.  Nevertheless, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition, and no other increased rating claims are before the Board with the exception of the noncompensable, left shoulder scar addressed in the remand below.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial rating higher than the 10 percent rating granted for a bilateral foot disability prior to February 28, 2013 and for a rating higher than the 30 percent rating granted for bilateral pes planus with osteoarthritis from February 28, 2013.  The benefit of the doubt doctrine is therefore not for further application and the claim for disability ratings higher than those granted must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.








	(CONTINUED ON NEXT PAGE)


ORDER

Effective August 11, 2010 through February 27, 2013, entitlement to a 10 percent rating for bilateral pes planus with hallux valgus and bunions is allowed, subject to the regulations governing the award of monetary benefits.

Effective February 28, 2013, entitlement to an initial disability rating of 30 percent for bilateral pes planus with mild bilateral osteoarthritis of the first MTP joints is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

Having reviewed the entire claims file, the Board finds that additional development, which is outlined below, is required before deciding the claim for an initial compensable rating for a left shoulder scar.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, ongoing treatment records from the San Diego VA Medical Center dating since August 2013.

2.  After outstanding VA treatment records are obtained and associated with the claims file, the Veteran should be afforded an additional VA examination to evaluate the current characteristics and severity of his left shoulder scar disability.  (July 2013 correspondence from the Veteran's representative related that the scar was enlarging and had turned into a keloidal scar with persistent irritation, itching, and sensitivity to sunlight).  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

3.  After undertaking any other development deemed appropriate, readjudicate the claim of entitlement to an initial compensable rating for a left shoulder scar.  If the benefit is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


